Citation Nr: 1023465	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2009, the Board remanded the appeal to afford the 
Veteran the opportunity to testify before a Decision Review 
Officer.  The requested hearing was held in January 2010.  A 
transcript is associated with the record.


FINDING OF FACT

A visual disability was not manifest in service, and 
blindness is unrelated to service.


CONCLUSION OF LAW

A disability due to disease or injury characterized by loss 
of vision was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The instant claim of entitlement to service connection for 
blindness was received in April 2005.  A May 2005 letter 
discussed the evidence necessary to establish service 
connection.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA and private treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted, and the Board finds that 
it was adequate.  In that regard, the examination was 
performed by a neutral, skilled provider who reviewed the 
record and discussed the relevant evidence in rendering his 
opinion.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not 
alleged that his claimed visual disability is the result of 
combat service.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
vision or eyes.  On enlistment and discharge physical 
examination, his visual acuity was recorded as 20/20 
bilaterally.

VA treatment records dating to September 1975 are negative 
for any complaint of eye problems, and no abnormal findings 
regarding the Veteran's eyes are recorded.  The Veteran 
underwent a VA examination in December 1976, and no notation 
concerning his eyes was made.

Private treatment records dating to May 1989 reflect 
diagnoses of glaucoma and cataracts.

A VA treatment record dated in May 2000 reflects a problem 
list which includes glaucoma.

In a September 2005 statement, the Veteran described his work 
during service and noted that he worked in the boiler and 
pump rooms of a battleship.  

An October 2005 letter from R.J.H., M.D. indicates that the 
Veteran was industrially blind due to bilateral open angle 
glaucoma and macular degeneration.  Dr. H. stated that the 
Veteran was exposed to carbon tetrachloride during service 
and that it "may" have contributed to his eye conditions.

An August 2006 statement by the Veteran's wife indicates that 
he had been exposed daily to carbon tetrachloride.  She 
related that the Veteran had experienced eye trouble for 
years and that he was blind.  

A November 2006 letter from a VA ophthalmology provider 
indicates her assessment that the Veteran was severely 
visually disabled.

A VA examination was carried out in December 2006.  The 
Veteran stated his belief that his multiple ocular diseases 
might be related to chronic exposure to carbon tetrachloride 
during service.  He denied any memory of acute ocular 
exposure, but stated that he washed his hands in it 
extensively, as was done at the time.  The examiner noted 
that the Veteran had an extensive ocular history, including 
an ischemic optic neuropathy and central retinal vein 
occlusion in the left eye, macular degeneration bilaterally, 
advanced glaucoma bilaterally, and cataracts.  Examination 
revealed that the Veteran could count fingers with the right 
eye and that he had no light perception.  The left eye also 
had no light perception.  The irises were not responsive to 
light testing.  There was no evidence of corneal or 
conjunctival scarring.  On review of previous testing, the 
examiner noted that the Veteran had approximately 30 degrees 
of vision in the right eye and that the left eye perceived no 
light and had no visual fields.  He stated that he was not 
convinced that carbon tetrachloride caused any of his 
problems.  He noted that a brief review of the literature did 
not reveal any such associations.  He pointed out that the 
only known ocular disease effect of carbon tetrachloride was 
from direct exposure, which would result in corneal damage 
and irritation.  He concluded that it was unlikely that the 
reported exposure would have caused all of the Veteran's 
problems several decades later.  

At his decision review officer hearing, the Veteran, his 
wife, and his daughter offered testimony.  The Veteran 
described his work environment during his service.  He stated 
that he used carbon tetrachloride for cleaning equipment.  He 
denied any memory of direct contact with his eyes, but noted 
that the fumes got in his eyes.  His daughter stated that 
they had not found records dating to service for any eye 
treatment.  The Veteran stated that he received treatment in 
the 1950s but that records were not available.  When asked 
when he noticed that is eyesight was getting to the point 
where he had trouble seeing, he answered "15 to 20 years 
ago," or back in the 1980s.  He stated that his providers 
gave him stronger glasses at that point.  His daughter 
pointed out that there had been a house bill in the early 
1990s that sought to expand presumptive service connection 
for the residuals of carbon tetrachloride exposure.  

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for a 
visual disability characterized as blindness.  In this 
regard, the Board observes that there is no objective 
evidence showing such disability in service or in the years 
directly following discharge.  The Veteran has stated that he 
received treatment for his eyes in the years following 
service, but testified in January 2010 that he was given 
stronger glasses and was not told of any other problem.  He 
has indicated that records of the claimed treatment are not 
available.  Notably, while the Veteran received VA treatment 
as early as 1975, there is no indication that his eyes or any 
visual disability were a concern at that time.  

The Board acknowledges that Dr. H. has stated that exposure 
to carbon tetrachloride might have contributed to the 
Veteran's eye conditions.  To the extent that he used the 
term "may," Dr. H.'s opinion acknowledges that it is made 
without any certainty.  Because the statement is speculative, 
it has little probative value with respect to establishing 
the etiology the Veteran's visual disability.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the Veteran's illness might 
have been caused by his wartime radiation exposure).  
Moreover, Dr. H. failed to account for decades following 
service during which there is no diagnosis or abnormal 
finding suggesting the disorders which have caused the 
Veteran's blindness.

In contrast, the VA examiner recited the Veteran's history 
and rendered an opinion based on that history and an 
examination of the Veteran, as well as a review of applicable 
literature.  He concluded that it was unlikely that the 
reported exposure would have caused all of the Veteran's 
problems several decades later.  This examiner reviewed the 
claims file and discussed the relevant findings and the 
underlying rationale for his conclusions.  There is no 
indication that the examiner was not fully aware of the 
appellant's medical history or that he misstated any relevant 
fact.  Therefore, the Board finds the report of this 
examination to have significant probative value.  In sum, the 
record demonstrates a remote, post-service onset of the 
claimed disorders which have led to the Veteran's blindness.  

The Board has considered whether the appellant's self-
reported continuity of symptomatology of the claimed visual 
disability dating to service is sufficient to warrant service 
connection.  In this regard, the appellant is competent to 
report his symptoms and when they occurred, and to this 
extent, his reports are of some probative value.  See Charles 
v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, it 
must be considered that the appellant is recalling a history 
that stretches several decades into the past, and that he has 
been both vague and inconsistent in his reports.  For 
example, during his VA examination, he reported no history of 
acute symptoms while in service.  Subsequently, during his 
personal hearing, he indicated that he had received treatment 
for eye problems in the 1950s, but he also noted during that 
same hearing that he first had trouble seeing only "15 to 20 
years ago."  

Furthermore, the Court has held that, even where a Veteran 
asserted continuity of symptomatology since service, he is 
not necessarily competent to establish a relationship between 
the reported continuous symptomatology and the current 
claimed condition.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  
In this case, a competent VA examiner considered the 
appellant's lay reports, but also considered the lack of 
documented diagnosis in the years following service, the 
nature of his current complaints, and the results of physical 
examination, and a review of medical literature.  The 
examiner ultimately concluded that the current problems are 
not related to service, to include exposure to carbon 
tetrachloride.  The Board finds that this opinion by a 
competent health care provider is the most probative evidence 
of record as to a relationship between the claimed disability 
and service, and that it outweighs the appellant's lay 
assertions of continuity of symptomatology since service.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for blindness is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


